Citation Nr: 1017828	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  09-30 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
right upper extremity (claimed as neuropathy of the hands).  

2.  Entitlement to service connection for neuropathy of the 
left upper extremity (claimed as neuropathy of the hands).  

3.  Entitlement to service connection for neuropathy of the 
right lower extremity (claimed as neuropathy of the feet).  

4.  Entitlement to service connection for neuropathy of the 
left lower extremity (claimed as neuropathy of the feet).  

5.  Entitlement to service connection for stomach cancer.  

6.  Entitlement to service connection for residuals of a 
broken nose.  

7.  Entitlement to service connection for bilateral hearing 
loss.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to March 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2009 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which, in pertinent part, denied 
entitlement to service connection for the claimed 
disabilities here on appeal.

The Veteran provided testimony before the undersigned Acting 
Veterans Law Judge at a videoconference hearing in March 
2010.  A transcript is of record.  

The issues of entitlement to service connection for service 
connection for residuals of a broken nose and bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  The Veteran withdrew his claims for service connection 
for neuropathy of the right and left upper extremities and 
right and left lower extremities at his March 2010 
videoconference hearing before the Board, prior to the 
promulgation of a decision in the appeal.

2.  Stomach cancer has not been shown to be etiologically 
related to active duty service and was not manifest within 
one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the claims 
for service connection for neuropathy of the right and left 
upper extremities and right and left lower extremities have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002);  
38 C.F.R. § 20.204 (2009).

2.  Stomach cancer was not incurred or aggravated during 
active duty service, and its incurrence or aggravation during 
service may not be presumed.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

In a letter issued in July 2008, prior to the initial 
adjudication of this matter, the RO notified the Veteran of 
the evidence needed to substantiate his claims for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  He was 
informed that VA provided ratings based on the rating 
schedule and was given examples of the evidence he could 
submit.

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).  

The Veteran has substantiated his status as a veteran.  He 
was notified of all elements of the Dingess notice, including 
the disability-rating and effective-date elements of the 
claims, by the July 2008 letter.  


 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that 
VA will provide a medical examination or obtain an opinion 
when necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
Federal agencies, including records from the Social Security 
Administration, and private medical records.   

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded 
a VA examination or medical opinion in response to his claim 
for service connection for stomach cancer but has determined 
that no such examination or opinion is required.  As 
explained below, there is no record of treatment or diagnosis 
of stomach cancer in service.  The disease was diagnosed more 
than 55 years after discharge from service and there is no 
medical or lay evidence linking continuous symptoms of 
stomach cancer with active duty service.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.
Withdrawn Claims

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision. 38 C.F.R. § 
20.204 (2009).  Withdrawal may be made by the appellant or by 
his or her authorized representative. 38 C.F.R. § 20.204 
(2009).

In this case, the Veteran has withdrawn the appeal concerning 
the claims for service connection for neuropathy of the right 
and left upper extremities and right and left lower 
extremities; hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal as to 
the claims for service connection for neuropathy of the right 
and left upper extremities and right and left lower 
extremities, and that portion of the appeal is dismissed.

Service Connection for Stomach Cancer

Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza elements is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and 
(3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional." Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.   See Layno 
v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as malignant tumors, 
are presumed to have been incurred in service if such 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of service connection, subsequent manifestation of the same 
chronic disease at any later date, however remote, are 
service connected unless clearly attributable to intercurrent 
causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Analysis

The Veteran contends that he incurred stomach cancer as a 
result of active duty service.  

At the outset, the Board notes that the Veteran was 
previously denied service connection for stomach ulcers in 
August 1951.  That claim was not appealed and became final.  
38 C.F.R. § 20.1103 (2009).  The claim currently before the 
Board is a separate claim for malignant tumors of the stomach 
and is unrelated to the claim for ulcers.  

The record clearly establishes that the Veteran was diagnosed 
with stomach cancer in July 2001, for which he underwent 
gastrectomy and chemotherapy for treatment.  Therefore, a 
current disability is clearly established.  

The record does not, however, demonstrate an in-service 
injury or a connection between such an injury and the 
Veteran's stomach cancer.  

Service treatment records are negative for any complaints, 
treatment, or diagnosis of stomach cancer in service or 
within one year after discharge.  In fact, the treatment or 
diagnosis of skin cancer was more than 55 years after 
discharge from service.  The absence of any evidence for a 
long period of time after service weighs against a finding 
that the Veteran's low back condition was related to service.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Furthermore, the record does not include medical or lay 
evidence linking the Veteran's stomach cancer to service.  No 
medical doctor has ever opined as to such a relationship 
between stomach cancer and service.  Furthermore, the Veteran 
has not reported a continuity of symptomatology.  During the 
March 2010 videoconference hearing before the Board, the 
Veteran reported that he did not have any symptoms prior to 
2001 and did not receive treatment for any stomach related 
illness in service or within one year of discharge.  He also 
acknowledged that he could not state whether his disability 
was connected to service.  Notably, the Veteran has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996). 

As the record does not contain any evidence of symptoms, 
treatment, or diagnosis of stomach cancer in service or 
within one year of discharge, or any evidence of a link 
between the Veteran's stomach cancer and service, the 
preponderance of the evidence is against the claim for 
service connection on a direct and presumptive basis, and it 
must be denied.  In arriving at the decision to deny the 
claim, the Board has considered the applicability of the 
benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 
5107(b).  However, as there is not an approximate balance of 
evidence, that rule is not applicable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

The appeal as to the claim for service connection for 
neuropathy of the right upper extremity (claimed as 
neuropathy of the hands) is dismissed.  

The appeal as to the claim for service connection for 
neuropathy of the left upper extremity (claimed as neuropathy 
of the hands) is dismissed.  

The appeal as to the claim for service connection for 
neuropathy of the right lower extremity (claimed as 
neuropathy of the feet) is dismissed.  

The appeal as to the claim for service connection for 
neuropathy of the left lower extremity (claimed as neuropathy 
of the feet) is dismissed.  

Entitlement to service connection for stomach cancer is 
denied.  




REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. at 83.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.

During the March 2010 hearing before the Board, the Veteran 
reported that he was hit with a baseball in the nose while on 
active duty.  He stated that there was significant blood and 
that the medics packed it but could not do anything else.  No 
X-rays were taken at the time.  The Veteran stated that since 
service, he has had sinus problems, including increased cold 
and allergy symptoms and complications therefrom.  He 
reported that his nose, particularly on the left side, has 
contributed to these issues.  

The record contains several private treatment records 
indicating treatment for various nasal and respiratory 
illnesses by the Veteran's treating physician, Dr. J. D., 
from December 1986 to December 2005.  No opinion as to 
whether the Veteran has residuals of a broken nose is of 
record.  Given that there is evidence of record showing 
current frequent inflammation of the nose and other 
respiratory and nasal complications, and given that the 
Veteran has reported a credible in-service injury and a 
continuity of symptomatology since service, VA has a duty to 
provide the Veteran with an examination to determine whether 
the injury to the Veteran's nose is etiologically related to 
his current nasal issues.  

With regard to the claim for service connection for bilateral 
hearing loss, the Veteran was provided with a VA audiological 
examination in October 2008 where the claims folder was 
reviewed and an audiogram and an examination was conducted.  
Bilateral, mild to severe, sensorineural hearing loss was 
diagnosed and the examiner concluded that the Veteran's 
current bilateral hearing loss was not etiologically related 
to service.  In support of this conclusion, the examiner 
stated that although there is no doubt that this Veteran was 
exposed to intense noise from enemy firepower during World 
War II, his January 1944 separation physical examination 
showed that he had normal hearing in both ears with no 
complaints of hearing loss in either ear.  

Unfortunately, the examiner's conclusion is not based on an 
accurate understanding of the facts as the January 1944 
examination was actually for the Veteran's enlistment into 
the service.  No separation examination for this Veteran is 
of record.  The Board is concerned that the examination would 
not withstand judicial scrutiny and, therefore, must remand 
the claim for service connection for bilateral hearing loss 
to obtain a new etiology opinion.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with a 
VA ear, nose, and throat examination by a 
qualified VA doctor.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.  All necessary diagnostic tests, 
including an X-ray, must be performed and 
subsequent reports must be associated with 
the claims file.  

The examiner should state whether the 
Veteran has current residuals of a broken 
nose or any other nasal condition and then 
provide an opinion as to whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
any current residuals of a broken nose or 
any other current nasal conditions are 
etiologically related to the credible in-
service injury reported by the Veteran or 
otherwise had its onset in active service.

The rationale for all opinions should be 
provided.  The examiner is advised that 
the Veteran is competent to report his 
history and symptoms and that his reports 
must be considered in formulating the 
requested opinion.

2.  The Veteran should be scheduled for a 
VA audiological examination to determine 
whether current bilateral hearing loss was 
incurred in service.  The examiner should 
review the claims folder and note such 
review in the examination report or in an 
addendum.

In light of the acoustic trauma the 
Veteran incurred during service, the 
examiner should provide an opinion as to 
whether there is at least a 50 percent 
probability (at least as likely as not) 
that bilateral hearing loss is 
etiologically related to service and noise 
exposure therein.

The rationale for all opinions should be 
provided.  The examiner is advised that 
the Veteran is competent to report his 
history and symptoms and that his reports 
must be considered in formulating the 
requested opinion.

3.  If the determinations of the claims 
for service connection for residuals of a 
broken nose and bilateral hearing loss 
remain denied, issue a Supplemental 
Statement of the Case to the Veteran and 
his representative and allow an adequate 
period for him to respond before the case 
is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.  
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


